 In the Matter of MALONE BRONZE POWDER WORKS, INC. AND MALONEALUMINUM CORPORATIONandALUMINUM AND BRONZE POWDERWORKERS UNION No. 21211, AFFILIATED WITH THE A. F. OF L.Case No. B-1624.-Decided January 15, 1940Bronze and Aluminum Powder Manufacturing Industry-Investigation ofRepresentatives:controversy concerning representation of employees: rivalorganizations;controversy concerning appropriate unit; contract,no bar to,where petition had been filed before execution of contract-UnitAppropriatefor Collective Bargaining:all production and maintenance employees of bothCompanies excluding executives,supervisory employees,and watchmen;central-ization of management;interchange of employees;similarity of wages, hours,working conditions,and manufacturing operations;extent of organization-Election OrderedMr. Peter Crotty,for the Board.Ribyat,Walsh & Meyers,byMr. John J. Walsh,of Utica, N. Y.,for the A. F. of L.Mr. Frederick B. Bryant,of Malone, N. Y., for the Independent.Moore & Herron, by Mr. George J. Moore,ofMalone, N. Y., andBuckley c Buckley,byMr. David Buckley,of New York City, forthe Companies.Mr.Ray Johnson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 6, 1939, Aluminum andBronzePowder WorkersUnion No. 21211, affiliated with the A. F. of L., herein called theA. F. of L., filed with the Regional Director for the Third Region(Buffalo, New York) a petition and on September 11, 1939, anamended petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Malone BronzePowder Works, Inc., and Malone Aluminum Corporation,Malone,New York, herein respectively called the Bronze plant and theAluminum plant, and collectively called the Companies, and request-ing an investigation and certification of representatives pursuant to19 N. L. R. B., No. 52.449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On October 23, 1939, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules, and Regulations-Series 2, ordered an investiga-tion and authorized the Regional Director to conduct it and. toprovide for an appropriate hearing upon due notice.On October 27, 1939, the Regional Director issued a notice -ofhearing, copies of which were duly served upon the Companies,upon the A. F. of L., and upon the Malone Independent Union,herein called the Independent, a labor organization claiming to repre-sent employees directly affected by the investigation.Pursuant tonotice a hearing was held on November 16, 1939, before Berdon M.Bell, the Trial Examiner duly designated by the Board. The.Board,the Companies, the A. F. of L., and the Independent were repre-sented by counsel and participated in the hearing.At the openingof the hearing the Independent moved to intervene; the motionwas granted by the Trial Examiner.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the beginning ofthe hearing the Companies filed an answer to the petition and movedto strike.from the petition the allegation that the Companies had,refused to bargain with the A. F. of L. The Trial Examiner -re-served his ruling on this motion.The _ motion. is hereby . denied-.During the course of the hearing the Trial Examiner made severalrulings on other motions and on objections to the admission ofevidence.The Board has reviewed all the rulings of the TriadExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On November 21, 29, and December 1,1939, respectively, the A. F. of L., the Independent, and the Com-panies filed briefs which have been considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESMalone Bronze Powder Works, Inc., and Malone Aluminum Cor-poration are both wholly owned subsidiaries of the Metallic ProductsCorporation, a holding company incorporated in the State of Mary-land.T. B. Wainwright is both treasurer of the Bronze plant andPresident of the Aluminum plant. The Companies employ a commonpersonnel director and ultimate responsibility for the labor relationspolicies of the Companies is vested in David A. Buckley, Jr., presidentof the Metallic Products Corporation. ,MALONE BRONZE POWDER WORKS,INCORPORATED451MaloneBronze PowderWorks,Inc., aNew Yorkcorporation, withitsprincipal office and place of business at Malone, New York, isengaged in the business of manufacturing bronze powder.Duringthe year ending June 30, 1939,the Bronze plant used raw materialsvalued at approximately$50,000, approximately 50 per cent of whichwere shippedto its plant at Malone,New York, frompoints outsidethe State of NewYork.During thesame period,it sold productsvalued at approximately$100,000,approximately 30 per cent of whichwere shipped to points outside the State ofNew York.MaloneAluminum Corporation,a New York corporation,with itsprincipal office and place of business at Malone, New York, isengagedin the manufacture of aluminum powder.During the year endingJune 30, 1939,the Aluminumplant used raw materials valued atapproximately$50,000,most of which were shipped to its plant atMalone, New York,from points outside the State of New York. Dur-ing the same period,the Aluminum plant sold products amounting to ^approximately$100,000 in value,most of which were shipped to pointsoutside the State of New York.II.THE ORGANIZATIONS INVOLVEDAluminum and Bronze Powder Workers Union No. 21211, is a labororganization affiliated with the American Federation of Labor. Itadmits to its membership all production and maintenance employeesof the Companies excluding executives, supervisory employees, clericalemployees, and watchmen.-Malone Independent Union is an unaffiliated labor organization,admitting to its membership all production and maintenance employeesof the Companies, excluding executives, supervisory employees, clericalemployees, and watchmen.III.THE QUESTION CONCERNING REPRESENTATIONA brief history of union organization of the employees of theCompanies is necessary in order to determine whether the petitionfiled by the A. F. of L. raises a question concerning representation.In the fall of 1937, the A. F. of L. obtained the membership of amajority of the employees of the Companies and requested the Com-panies to sign a closed-shop contract recognizing it as the exclusiverepresentative of their employees.The Companies refused to signthe contract and negotiations terminated.From December 1937 toFebruary 1938, the plants of both Companies were closed.Duringthis period and until September 1938, the A. F. of L. was apparentlyinactive.On September 10, 1938, upon charges previously filed by the 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. F. of L., theBoard issuedits complaint against theCompanies asthe respondents inMatter of Malone Bronze Powder Works, Inc. andMalone Aluminum CorporationandAluminum and Bronze PowderWorkers Union No. 21211, affiliated with the A. F. of L.,1alleging,inter alia,that they had refused to bargain collectively with theA. F. of L., within the meaning of Section 8 (5) of the Act.Duringthe same month the Independent was organized and at various timesthereafter requested recognition from the Companies as the exclusivebargainingrepresentatives of their employees.The Companies, how-ever, refused to grant such recognition until the Board should disposeof the above-entitled case.On September 6 and 11, 1939, respectively, the A. F. of L. fileditspetition and amended petition herein.On September 12, 1939,the Board, with the approval of the A. F. of L. and upon a stipula-tion signed by counsel for the board and the Companies,issued itsDecision and Order in the above-entitled case.2Thereafter, by letterdated September 14, 1939, theRegionalDirector informed the Com-panies that the A. F. of L. had filed the above-mentioned petitions.On September 18, the Companies entered into a contract with theIndependent, recognizing it as the exclusive bargaining representativeof their employees.The Companies contend that the contract with the Independentwas executed before they had knowledge that the petitions had beenfiled by the A. F. of L. and that therefore the contract, which is stillin effect, precludes a finding that a question concerning representationhas arisen.We find no merit in this contention.We have fre-quently held that if an employer enters into an agreement with oneof two labor organizations at a time when both are. claiming theright of exclusive recognition, such agreement cannot bar our con-ducting an election, at least in the absence of clear evidence that atthe time of execution of the agreement the labor organization withwhich it was made represented a majority of the employees.3We cannot find that the Independent represented a majority of theCompanies' employees on September 18, 1939.As described above,a proceeding in which the Companies were charged with havingrefused to bargain with the A. F. of L. had been pending for overa year. It was not until September 12, 1939, that the proceeding1 15 N. L. R. B. 203.2Matter of Malone BronzePowder Works,Inc., and Malone Aluminum CorporationandAluminum and BronzePowder Workers Union No.21211,affiliatedwith theA. F. of L.,15 N. L. It. B. 203. The Order,inter alia,dismissed the allegation of the complaintthat theCompanieshad refusedto bargain collectively with the A. F. of L.3Matter of Southern Chemical Cotton CompanyandTextileWorkers Organizing Com-mittee,3N. L. R.B. 869;Matter of American-West African Line, Inc.andNationalMarine Engineers'Beneficial Association,4N. L. R.B. 1.086;Matter of Colonie FibreCompany,Inc.andCohoes Knit Goods Workers Union No. 21511, A. F. of L.,9 N. L. It. B.658. MALONE BRONZE POWDER WORKS, INCOR'PORATED'453was closed.It is apparent therefore that on September 18 the Com-panies were aware of the existence of the A. F. of L. as a labororganization claiming to represent a majority of their employees.Indeed, in the letter of reply to the Regional Director's notice thatthe A. F. of L. had filed a petition, the Companies stated, "In ourdiscussions with the Board closing this matter [presumably referringto the proceeding closed by stipulation] it was recognized that morethan onebona fideunion existed in Malone and that it was our privi-lege as employers, at our option, to petition the Board or not."TheCompanies thus were aware of the existence of a question concerningthe representation of their employees, and chose to settle the questionby recognizing the Independent as the exclusive representative oftheir employees.'Their choice admittedly was based upon petitions containing thenames of a majority of the Companies' employees and presented bythe Independent to the Companies in May 1939, and upon the repre-sentation by the Independent in September that the employees whohad signed the petitions were still members and that employees hiredsinceMay had also joined the Independent. The record does notshow when the signatures on the petitions were obtained.Duringthe hearing, the Independent stipulated that a question concerningrepresentation had arisen.Under all the circumstances we are notconvinced that the Independent represented a majority of the Com-panies' employees on September 18, 1939, when the contract wasexecuted.-'We conclude that the validity of the contract of Septem-ber 18, 1939, between the Companies and the Independent cannot bedetermined prior to the election which we shall order herein andcannot constitute a bar to the instant proceeding.We find that a question has arisen concerning the representation ofemployees of the Companies.IV.TIIE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companies4 The Companies claim that theRegionalDirector's letter of September 14 was notactually received in NewYork City by Buckley, thepresident of the Metallic ProductsCorporation,to whom itwas addressed,until September 18, andafter thecontract withthe Independent had been signed in Malone,New York.This claim,however, is notmaterial;the petition was in fact filed before the contract was signed.In any event,the Companies had knowledge that a question concerning representation had arisen 'eventhough it may not have known that a formal petition had been filed.It is thereforeapparent that the Companies were not in the position of an employer acting in goodfaith in recognizing a labor organization having no rival with a claim for similarrecognition.5Cf.Matter of American-chest African Line, Inc.and NationalMarine Engineers' Bene-ficial Association,4 N. L. R. B. 1086.283030-41-vol. 13-30 454described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends 'to lead to. labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe A. F. of L. contends that the appropriate unit consists of allproduction and maintenance employees of both Companies, excludingexecutives, supervisory employees, clerical employees, and watchmen.The Independent contends that all production and maintenance em-ployees of each of the Companies, excluding executives, supervisoryemployees, clerical employees, and watchmen constitute separateappropriate units.In contending for separate units, the Independent stresses theindividual identities of the two Companies.The Bronze plant andthe Aluminum plant are located approximately 11/4 miles apart.andare separate corporations maintaining separate pay rolls and sepa-rate supervision over production.On the other hand both are whollyowned subsidiaries of the Metallic Products Corporation in whichfinal authority to establish labor policies for both the Companies isvested.The Companies have a common sales office in New York City.They use the same warehouse and railroad siding.The general officework for both Companies is handled at the same office.As describedabove one personnel director serves both Companies. In addition,wages, hours, working conditions, and manufacturing processes inthe two plants are substantially similar and there is some interchangeof employees between the two plants.Although maintaining theiridentities as distinct corporate enterprises it is apparent from theforegoing that in fact the Companies are operated to some extentas a unified enterprise.In support of its position the Independent claims that it has bar-gained with each Company separately. It maintains that it repre-sents a majority of the employees in the Aluminum plant, concedesthat the A. F. of L. probably has a majority of members in theBronze plant, and urges, apparently to show that a pattern of bar-gaining for the employees in both plants as a single unit has notbeen established, that the contract of September 18, 1939, was a con-tract for members only and did not purport to grant exclusive recog-nition to the Independent as the representative of the employees inboth plants as a single unit.The foregoing claims of the Independent find no support in therecord.As early as 1937 the A. F. of L. organized the employeesin both plants and sought to bargain with the, Companies for a singleappropriate unit.Although the Independent had its origin in 1938 MALONE BRONZEPOWDER WORKS, INCORPORATED'455in the Aluminum plant, it does not deny that its membership wasextended to the employees in the Bronze plant.Finally the contractof September 18, 1939, unmistakably recognizes the Independent asthe exclusive bargaining representative of the employees of bothCompanies in a single unit."The contract, which is signed by Wainwright in his dual capacityas treasurer of the Bronze plant and president of the Aluminumplant,isa singledocument recognizing the Independent "as theRepresentative Bargaining Agency pursuant to law."The contract,inter alia,-provides for the appointment by the Independent of a"Shop Committee" to meet "with a representative of the Companies todiscuss working conditions, safety practices, general efficiency andother matters of mutual interests to the parties."We conclude thatboth the unions involved herein have extended their organization toemployees of the two Companies and that bothunions have soughtto bargain with the Companies for their employees in a single unit.We believe that the interest of the employees in both plants can bestbe served by the establishment of a single bargaining unit.The A. F. of L. would exclude Francis Labarge,a mechanic, fromthe appropriate unit on the ground that he exercises supervisory func-tions.The record shows that the only supervisory functions he everexercised was during a 2 weeks' period when his foreman was absent.During this period,. Labarge placed slips in the barrels of aluminumpowder to designate their respective grades and closed the shop atnight.Labarge never performed these duties after the foremanreturned.We shall include him in the appropriate unit.We find that all production and maintenance employees of theCompanies, excluding executives, supervisoryemployees,clerical em-ployees, and watchmen constitute a unit appropriate for the purposesof collective bargaining, and that said unit will insure to employeesof the Companies the full benefit of their right to.self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.171.THE DETERMINATION OF REPRESENTATIVESBoth the Independent and the A. F. of L. introduced evidencethat they represent a substantial number of the Companies' employeesand stipulated that an election is necessary to settle the questionconcerning representation which had arisen.We shall accordinglydirect that an election by secret ballot be held to settle the questionconcerning representation.0In a letter dated November 10, 1938, from the Independent to the Aluminum plant,the former requested negotiations as the sole bargaining agent for the employees of thisCompany.It is apparent, however,that the Independent abondoned this request for arequest covering the employees of both the Companies. 456DECISIONS OF' NATIONAL LABOR RELATIONS BOARDThe A. F. of L. requests that the pay-roll date of December 1937be used to determine eligibility.It contends that 18, or 20 employeeswho were laid off when the Companies shut down in December 1937,and who have never been reinstated, should be permitted to vote inany election which the Board may order. There is no charge orevidence that these employees were refused reinstatement becauseof their union activity when the plants reopened in February 1938.Since- over- 2 years have elapsed since they lasts-worked for the Com-panies,we do not believe that they may still be considered em-ployees of the Companies.They shall therefore be ineligible to vote.At the hearing the Independent requested that the pay-roll dateof October 30, 1939, should be used to determine eligibility to par-ticipate in the election and in its brief that the pay-roll date ofSeptember 11, 1939, be used.No reason appears in the record, how-ever, why a current pay roll should not be used to determine eligi-bility to participate in the election.We shall direct that those persons eligible to vote shall be theemployees in the appropriate unit who were employed by the Com-panies'during the pay-roll 'period next preceding the date of thisDirection, including employees who did not work during such pay-roll period because they were ill or on vacation and employees whowere then' or had since been temporarily laid- off, but excluding thosewho have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Malone Bronze Powder Works, Inc., andMalone Aluminum Corporation, Malone, New York, within. themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All production and maintenance employees of the Companies,excluding executives, supervisory employees, clerical employees, andwatchmen, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is hereby MIA'LONE BRONZE PO'WDER WORKS, INCO'R'PORATED457DIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Malone Bronze Powder Works, Inc., and MaloneAluminum Corporation, Malone, New York, an election by secretballot shall be conducted as early as possible but not later than thirty(30)days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees whowere employed by the Companies during the pay-roll period nextpreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were in or onvacation, and employees who were then or have since been tem-porarily laid off, but excluding executives, supervisory employees,clerical employees, watchmen, and employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by Aluminum and Bronze Powder Workers Union No.21211, affiliated with the A. F. of L., by Malone Independent Union,or by neither, for the purposes of collective bargaining.